Name: Commission Regulation (EEC) No 962/88 of 12 April 1988 suspending the issue of import licences for dessert apples originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/ 10 Official Journal of the European Communities 13 . 4. 88 COMMISSION REGULATION (EEC) No 962/88 of 12 April 1988 suspending the issue of import licences for dessert apples originating in Chile urgently taken in respect of imports of such products by suspending the issue of import licences for the period necessary for oa review of the overall situation on the market for dessert apples ; Whereas, since the period of validity of import licences has been fixed so as to cover amply the dispatch of dessert apples to the Community and to permit the operators to obtain import licences before the ships depart, no account should be taken of goods being transported to the Community other than those for which import licences have been issued, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 824/88 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas Commission Regulation (EEC) No 346/88 (4), as amended by Regulation (EEC) No 871 /88 (f), introduces special surveillance of imports of dessert apples from third countries ; Whereas at present applications for import licences for dessert apples originating in Chile exceed the traditional quantity of imports of such products originating in that country ; Whereas, since the existence of substantial stocks and withdrawals and of prices considerably lower than those in the previous marketing year on the markets of the main producer countries is a features of the Community market for dessert apples, the continuation of such imports could lead to serious disturbance of the market such as to jeopardize the objectives of Article 39 of the EEC Treaty and in particular to cause serious injury to Community producers ; whereas, on account of these critical circumstances, protective measures must be HAS ADOPTED THIS REGULATION ; Article 1 1 . For the period from 15 to 22 April 1988 , the isue of " import licences for dessert apples covered by CN codes 0808 10 91 , 0808 10 93 and 0808 10 99 originating in Chile is hereby suspended. 2. Applications pending on 18 April 1988 for import licences for those products shall be rejected and the relevant securities immediately released. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . 2) OJ No L 85, 30 . 3 . 1988 , p. 5 . 0 OJ No L 291 , 28 . 12. 1972, p. 3 . 0 OJ No L 34, 6 . 2. 1988 , p. 21 . *) OJ No L 87, 31 . 3 . 1988 , p. 73.